 CARPET LAYERS, LOCAL UNION 419Carpet,Linoleum,Soft Tile and Resilient Floor Cover-ing Layers,Local Union No. 419,AFL-CIOandSears,Roebuck & Co.Case 27-CC-278April 27, 1971SUPPLEMENTAL DECISIONBY CHAIRMAN MILLER AND MEMBERS FANNING,BROWN, AND JENKINSOn June 20, 1969, the National Labor RelationsBoard issued a Decision and Order in the above-enti-tled proceeding,' in which it adopted, with certainmodifications, the findings, conclusions, and recom-mendations of Trial Examiner Maurice Miller in hisDecision of February 6, 1969, as attached thereto. TheBoard thereby affirmed the Trial Examiner's conclu-sion that the Respondent2 violated Section 8(b)(4)(i)-(ii)(B)of the National Labor Relations Act, asamended, by picketing Sears, Roebuck & Co. (here-inafter referred to as Sears), with an unlawful object offorcing Sears to cease doing business with certain in-stallers of floor covering with whom Sears was in acontractual relationship. The Board accordingly or-dered the Respondent to cease and desist from suchactivity and to take certain affirmative action to remedythe unfair labor practices found. Thereafter, the-Re-spondent filed a petition for review in the United StatesCourt of Appeals for the District of Columbia Circuitand the Board filed a cross-petition for enforcement ofits order.On June 12, 1970, the Court of Appeals for the Dis-trict of Columbia Circuit issued its Decision enforcingthe Board's Order pending reconsideration by theBoard of the question of Sear's neutrality (i.e., in itsrelationship with the installer), and the court remandedthe case to the Board for such reconsideration.' Subse-quently, the Board, on July 24, 1970, issued a notice toall parties requesting that they submit statements ofposition concerning the issues raised by the court'sremand. Statements were duly filed by the Respondent,Sears, and the General Counsel. In addition, theAmerican Retail Federation was permitted to file abriefamicus curiae.Due to the novelty of the issuesraised by the court's decision, the Board, by notice ofNovember 17, 1970, granted oral argument in this case,which was held on December 7, 1970.The Board has reviewed the record in this proceed-ing and its Decision and Order reported at 176 NLRBNo. 120, the Decision of the United States Court ofAppeals for the District of Columbia Circuit, the vari-176 NLRB No 120Carpet, Linoleum, Soft Tile and Resilient Floor Covering Layers, LocalUnion No 419, AFL-CIO'Carpet, Linoleum, Soft Tile and Resilient Floor Covering Layers, LocalUnion No. 419, AFL-CIO v NLRB,429 F 2d 747 (C.A D C, 1970).190 NLRB No. 28143ous statements of positions, and the oral argument, andhereby reaffirms its original Decision and Order.Briefly, this case arose as follows. Sears sells carpetand various other forms of floor coverings from severalDenver area locations. It offers these products eitherinstalled or uninstalled.When, as is usually the case, acustomer purchases installed floor covering or carpet-ing, the customer pays Sears for both the material anda charge for the installation. Sears in turn assigns thetask of installation to one of a number of installer enter-prises with which it is in contractual relationship andpays that installer an agreed-upon rate for his service.In July 1968 the Respondent attempted to organizeone of the installer enterprises, Joe and Eddie's CarpetService, and in connection therewith, picketed briefly atthe home of a customer where carpeting was beinginstalled by that enterprise. In August 1968 Respond-ent renewed picketing, but at Sears' locations, andeffectively stopped or delayed various deliveries.In the previous Decision in this case we found, inagreement with the Trial Examiner, that the Respond-ent violated Section 8(b)(4)(i) and (ii)(B) of the Act bypicketing Sears, with an unlawful object of forcingSears to cease doing business with certain floor cover-ing installers with whom the Respondent had a dispute.That finding was predicated upon our conclusions, alsoin agreement with the Trial Examiner, that the floorcovering installers were independent contractors andnot employees of Sears, and that there was no basis forfinding Sears to be an "ally" of the installers in theirdispute with the Respondent.While accepting the Board's conclusion that the in-stallers were independent contractors, the court was ofthe opinion that the Board nevertheless had not suffi-ciently considered the question whether Sears was infact a neutral in the dispute. The court thus deemed itnecessary to determine (1) whether Sears was truly aneutral in an economic sense and (2) whether Sears'possible interest in whether the installers were union-ized was sufficient to preclude finding any such neutral-ity.The details of the relationship between Sears and theinstallers have been set forth at considerable length inthe Trial Examiner's Decision, in the Board's previousDecision, and in the court's Decision as well. In sum-mary, the installers perform no work at Sears' locationsbeyond picking up carpet and installation orders; oper-ate out of their own homes; utilize their own trucks,tools, and equipment; hire their own employees, wherenecessary, at rates of pay which are not determined bySears; are responsible for repair or damage which maybe caused during installation; establish their own hoursand schedules; schedule and reschedule jobs directlywith the customers without notice to Sears; subcontractjobs without prior approval or knowledge of Sears; inpractice do extra work for customers without Sears' 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDapproval; generally perform work without instructionsor guidelines; and, if a job is more difficult or timeconsuming than estimated by Sears, change the pricesquoted by Sears to the customer. In addition we notethe following circumstances established by the evidencebefore us. The installers here work for firms other thanSears who sell installed carpet and at least to that extentare in competition with Sears; the installers can. and doturn down work for Sears; and there are no employeesof Sears performing functions which are the same as orsimilar to those of the installers.While we accept the view of the court, we are con-vinced that this case falls within the ambit ofDenverBuilding and ConstructionTradesCouncil."It isunquestionably true, as the court suggests, that Searshas a competitive interest in the amounts charged bythe installers for their services, and that Sears is thusconcerned with whether those installers join a labororganization,insofar as such circumstance might affectthe fees charged by the installers. However, the sameinterest or lack of neutrality would be presumable onthe part of Sears concerning the labor costs of a steelmanufacturer which supplied a hardware producerwhich in turn produces and supplies Sears with itemsfor sale on a competitive market.In sum,we do notbelieve that such an economic interest requires a con-clusion that a firm is not neutral for the purposes ofSection 8(b)(4)(i) and (ii)(B) where, as here, the recordso clearly shows the independent contractor status ofthe installers, and the manner in which they secure andperform their work for Sears; the absence of Sears'employees doing the same work; the fact that the in-stallers canand do turn down work offered by Sears;and the fact that they work for other companies.'Accordingly, upon reconsideration, we affirm ourDecision and Order as published in 176 NLRB No.120.MEMBER FANNING,dissenting:The court has remanded this case to give the Boardan opportunity to consider whether the conditions un-der which carpet installers (found by the Board and thecourt to be independent contractors) perform installa-tion of carpets sold by Sears gives the Respondent Un-ion a legitimate interest in bringing direct pressureagainst Sears in its efforts to combat the substandardwages under which the carpets are installed.The court suggests that the economic relationshipbetween Sears and its installers is such that Sears is nota neutral in an economic sense in the dispute betweenN.LR.B. v. Denver Building and Construction Trades Council,341U.S. 675 (1951).6Our dissenting colleague's contrary conclusion is based on an analysisnot of the actual practices but of the terms of the contracts between Searsand the installers concerning which there is a vast difference. We believethat the actual situation is controlling.the Union and the installers over their performance ofinstallationwork at substandard wages.This seemsclearly to be so.Sears sells both carpeting and theinstallation service,the latter under a contract with thecustomer that obligates Sears, as a continuing relation-ship with more than 60 installers in the Denver areawho are obligated to accept all work that Sears fur-nishes with certain exceptions not relevant here. Searsdetermines the time within which the installation is tobe made,sets the price of the installation,bills andcollects from the customer,and retains the right toinspect and approve the installation and to require in-stallers to correct defective work at the installer's ex-pense.Sears and the installer together set the cost toSears of the installer's services.Quite obviously, thesale of installation services grants Sears to increase itsvolume of carpet and floor covering sales.As thatvolume increases,the amount of work available to in-stallers increases.In essence,Sears and its installers areengaged in a common venture involving the sale andinstallation of carpets. The success of that venture foreach depends to a considerable extent on the perform-ance of the other and can only be carried out throughan integration of the operations of both.My colleagues conclude that the relationship in-volved herein falls within the ambitofN.L.R.B. v.Denver Building and Construction Trades Council'be-cause Sears'interest in whether or not its installers areorganized is no greater than its interest in whetheremployees of the manufacturers of the carpets are or-ganized.I cannot agree.Sears'relationship with itsinstallers is significantly different from its relationshipwith manufacturers of the carpets. In the case of themanufacturer,itmay well be true that Sears' willing-ness to purchase its products will depend to a signifi-cant extent on the labor costs incorporated in the pricecharged Sears and that union wages may increase thosecosts.Nevertheless,Sears has no say in the setting ofthose wages. With respect to the carpet installers, how-ever,Sears has not only a direct interest in the carpetinstallers'labor charges,it has a substantial, if not thedominant,role in the setting of those charges. Morethan that,italso hasthe primaryrole in setting theprice to be charged to the retail customer who pur-chases-from Sears itself-the installation services.Significantly,as the court pointed out,it appears thatSears makes a profit on the installation charges. More-over, the carpet installers agree to accept all jobs withina defined geographical area tendered them by Sears,and agree that they will not do work for Sears'custom-ers which is not specifically authorized by Sears.The continuing nature of the relationship,the sub-stantial role played by Sears in the establishment of theinstallers'wages, and its power through assignment to6341 U.S. 675 (1951). CARPET LAYERS, LOCAL UNION 419compel installers to work only for Sears, leads me toagree with the court that theDenver Building and Con-struction Trades Councildecision is not controlling onthe question of whether the Union's pressures on Searsin its efforts to raise the substandard wages of the in-stallers isunlawful secondary or lawful primary ac-tivity.There seems to me to be a crucial distinctionbetween the relationship involved here and the normalrelationship between contractors and their subcontrac-tors in the building and construction industry. In sucha relationship, the general contractor undertakes toperform a construction contract and generally subcon-tracts various parts of that work to subcontractors,usually on a bid basis. At the conclusion of the projectthey go their separate ways for the subcontractor doesnot bind himself to a general contractor on a continuingbasis.Here, in contrast, the installers do bind them-selves to Sears under 3-year contracts to take all thework that Sears assigns to them. There is no guaranteeof the amount of work for that depends on Sears'volume of carpetsales,which in turn depends in sub-stantial part on Sears'willingness and ability to provide145installation service to the buyer. Whether or not Searsand the installer may properly be called allies as thatconcept has found expression in previous decisions is ofless importance than is the fact that Sears is directlyinvolved in the setting of the labor costs of the installa-tion services.In the final analysis, Respondent Union seeks toavoid the wage cutting or depressing effect on Sears' useof nonunion installers in two ways. First, through di-rect organization of the installers, and second, throughdirect pressure on Sears by picket line advertisement ofthe fact that Sears' carpets are installed by workmenreceiving substandard wages.WhetherSears grants anincrease in the installers' charges to the level of unionwages in unilateral response to the Union's picket linepressures or as a result of negotiations with unionizedinstallers, it is apparent that it necessarily must be in-volved as a direct participant in the settlement of thislabor dispute. In these circumstances, it is unrealistic toclassify Sears as a neutral third person to the dispute,and I would find that the Union's pressures againstSears do not constitute unlawful secondary activity.